Grant, Moore, and Long, JJ.
We concur in the opinion of our Brother, the Chief Justice, except in his holding to be admissible in evidence that portion of Dr. Burr’s affidavit which stated “that a coroner’s inquest was held, which established the fact that death was the result of suicide in consequence of insanity.” Such statement is pure hearsay, and therefore, in our judgment, incompetent. The distinction between an admission and a statement which is mere hearsay is shown in Shaddock v. *129Town of Clifton, 22 Wis. 116 (94 Am. Dec. 588). And see, also, Mutual Life Ins. Co. v. Schmidt, 8 Am. Law Rec. 629, 40 Ohio St. 112.